DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,141,714 (Sztein et al) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 27-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 27, the prior art of record fails to teach or suggest, a plurality of dies, each of the plurality of dies comprising: a gallium and nitrogen containing substrate having a surface region; and an epitaxial material formed overlying the surface region, the epitaxial material comprising an n-type cladding region, an active region comprising at least one active layer overlying the n-type cladding region, and a p-type cladding region overlying the active region, wherein the epitaxial material is patterned to form the plurality of dies on the surface region, the dies corresponding to a device, wherein each of the plurality of dies comprises: a release region composed of a material with a smaller bandgap than an adjacent epitaxial material, wherein a lateral width of the release region is narrower than a lateral width of immediately adjacent layers above and below the release region to form undercut regions bounding each side 
Claims 28-37 are allowed as being directly or indirectly dependent of the allowed independent base claim 27.

With respect to claim 38, the prior art of record fails to teach or suggest, a plurality of dies, each of the plurality of dies comprising: a gallium and nitrogen containing substrate having a surface region oriented along a polar, non-polar, or semi-polar plane; andPage 3 of 7Appl. No. 16/876,569Attorney Docket No.: 096019-1193233Amdt. dated March 22, 2021 Response to Office Action of December 21, 2020an epitaxial material formed overlying the surface region, the epitaxial material comprising an n-type cladding region, an active region comprising at least one active layer overlying the n-type cladding region, and a p-type cladding region overlying the active region, wherein the epitaxial material is patterned to form the plurality of dies on the surface region, the dies corresponding to a device, wherein each of the plurality of dies comprises: a release region composed of InGaN, InN, InAlN, or InAlGaN, wherein a lateral width of the release region is narrower than a lateral width of immediately adjacent layers above and below the release region to form undercut regions bounding each side of the release region; and a passivation region extending along sidewalls of the active region.
Claims 39-46 are allowed as being directly or indirectly dependent of the allowed independent base claim 38.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIMOR KARIMY/Primary Examiner, Art Unit 2894